Exhibit 10.4 Executed Version SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). JBBR PIPELINE LLC CRUDE OIL THROUGHPUT AND DEFICIENCY AGREEMENT TABLE OF CONTENTS 1.Defined Terms.1 2.Standard of Performance.6 3.Obligations of Customer.6 4.Obligations of Transporter.7 5.Tariff Rates.9 6.Deficiency Payments.12 7.Nominations.13 8.Title to Crude Oil; Losses.13 9.Term.14 10.Conditions Precedent14 11.Agreement Not To Challenge; Governmental Actions.16 12.Force Majeure.17 13.Audit.17 14.Defaults; Remedies; Indemnification.18 15.Waiver of Consequential Loss.20 16.Limitation of Liability.20 17.Environmental.20 18.Compliance with Applicable Law.21 19.Federal Contract Clauses.21 20.Taxes.22 21.Insurance.22 22.Conflict of Interest.23 23.Safety and Health.23 24.Governmental Restraint.24 25.Drug and Alcohol Policy.24 26.Common Carrier.25 27.Governing Law and Jurisdiction.25 28.Modification.25 29.Waivers.25 30.Assignment.25 31.Entire Agreement.26 32.Severability.26 33.Independent Contractor.26 34.No Third Party Beneficiaries.26 35.Financing.26 36.Counterparts.26 37.Notice.27 38.Confidentiality.27 39.Unlawful Actions; Unenforceability.28 40.No Set-Off.28 41.Offer.29 42.No Drafting Presumption.29 43.Survival.29 i 44.References and Rules of Construction.29 SCHEDULES Schedule A-Minimum Volume Commitment Schedule B-Initial Tariff Rates Schedule C-Pro Forma Rules and Regulations Tariff
